             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 1 of 34 Page ID #:217



                  1 ELAINE K. KIM (SBN 242066)
                     ekk@msk.com
                  2 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                  3 Los Angeles, CA 90067-3120
                    Telephone: (310) 312-2000
                  4 Facsimile: (310) 312-3100
                  5 Attorneys for Defendants Sony Pictures
                    Entertainment Inc., Sony Pictures Television
                  6 Inc., NBCUniversal Media, LLC, and Kripke
                    Enterprises
                  7
                  8                           UNITED STATES DISTRICT COURT
                  9         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 10
                 11 BRYAN ZACK MASON,                          CASE NO. 2:21-cv-03786-FLA (JCx)
                 12              Plaintiff,                    Honorable Fernando L. Aenlle-Rocha
                 13        v.                                  NOTICE OF MOTION AND
                                                               MOTION OF DEFENDANTS SONY
                 14 SONY PICTURES                              PICTURES ENTERTAINMENT
                    ENTERTAINMENT INC., SONY                   INC., SONY PICTURES
                 15 PICTURES TELEVISION INC.,                  TELEVISION INC.,
                    NBCUNIVERSAL MEDIA, LLC,                   NBCUNIVERSAL MEDIA, LLC,
                 16 AND KRIPKE ENTERPRISES,                    AND KRIPKE ENTERPRISES TO
                                                               DISMISS THE COMPLAINT WITH
                 17              Defendants.                   PREJUDICE PURSUANT TO
                                                               FEDERAL RULE OF CIVIL
                 18                                            PROCEDURE 12(B)(6);
                                                               MEMORANDUM OF POINTS AND
                 19                                            AUTHORITIES
                 20                                            [Request for Judicial Notice;
                                                               Declaration of James Berkley; Notice of
                 21                                            Manual Filing of Exhibits to RJN; and
                                                               [Proposed] Order filed concurrently
                 22                                            herewith]
                 23                                            Date: July 16, 2021
                                                               Time: 1:30 p.m.
                 24                                            Ctrm: 6B
                 25                                            Date Filed: May 4, 2021
                                                               Trial Date: None
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
13151315.8
                           DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 2 of 34 Page ID #:218



                  1                                NOTICE OF MOTION
                  2 TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE that on July 16, 2021, at 1:30 p.m., or as soon
                  4 thereafter as the matter may be heard before the Honorable Fernando L. Aenlle-
                  5 Rocha in Courtroom 6B, located at 350 W. 1st Street, Los Angeles, CA 90012, in
                  6 person or via Zoom as the Court instructs, Defendants Sony Pictures Entertainment
                  7 Inc., Sony Pictures Television Inc., NBCUniversal Media, LLC, and Kripke
                  8 Enterprises (collectively, “Defendants”) will and hereby do move, pursuant to Rule
                  9 12(b)(6) of the Federal Rules of Civil Procedure, for an Order dismissing Plaintiff
                 10 Bryan Zack Mason’s Corrected Complaint (Dkt. 17) (“Complaint”) in its entirety,
                 11 with prejudice.
                 12         Plaintiff’s Complaint purports to assert one count for copyright
                 13 infringement, alleging that the television series Timeless infringes the copyrights in
                 14 Plaintiff’s three novels (“Plaintiff’s Books” or “Books”). This Motion is made on
                 15 the grounds that the Complaint fails to plead a claim for relief: (1) against any
                 16 Defendant, because the works at issue—which are properly considered in assessing
                 17 the legal sufficiency of Plaintiff’s claim under Rule 12(b)(6) pursuant to the
                 18 incorporation-by-reference and judicial notice doctrines—establish that they are, as
                 19 a matter of law, not substantially similar in protected expression under the Ninth
                 20 Circuit’s extrinsic test; (2) against any Defendant, for the additional reason that
                 21 Plaintiff has failed to plead facts plausibly showing that Defendants had access to
                 22 Plaintiff’s Books prior to the creation of Timeless; and (3) against Defendants Sony
                 23 Pictures Entertainment Inc. and NBCUniversal Media, LLC for the further reason
                 24 that Plaintiff has failed to plead facts plausibly showing that they engaged in any
                 25 allegedly infringing conduct relating to Timeless.
                 26         The Complaint should be dismissed with prejudice, as amendment would be
                 27 futile. No further allegations could alter the contents of the works or the dispositive
    Mitchell     28 deficiency that Timeless is, as a matter of law, not substantially similar to
  Silberberg &
   Knupp LLP
                                                                2
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 3 of 34 Page ID #:219



                  1 Plaintiff’s Books in protected expression.
                  2         This Motion is based upon this Notice of Motion; the attached Memorandum
                  3 of Points and Authorities; the concurrently filed Request for Judicial Notice and
                  4 exhibits hereto; the concurrently filed Declaration of James Berkley in Support of
                  5 the Request for Judicial Notice; the Notice of Manual Filing; all pleadings and
                  6 other records on file in this action; any other matters that may be judicially noticed;
                  7 and such further evidence and arguments as may be presented at or before any
                  8 hearing on this Motion.
                  9         This Motion is made following the conference between counsel pursuant to
                 10 L.R. 7-3, which took place on May 27, 2021. The parties were unable to reach a
                 11 resolution which eliminated the necessity for a hearing.
                 12 DATED: June 11, 2021                   MITCHELL SILBERBERG & KNUPP LLP
                 13
                 14                                        By: /s/ Elaine K. Kim
                 15                                              Elaine K. Kim
                                                                 Attorneys for Defendants
                 16                                              Sony Pictures Entertainment Inc., Sony
                                                                 Pictures Television Inc., NBCUniversal
                 17                                              Media, LLC, and Kripke Enterprises

                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               3
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 4 of 34 Page ID #:220



                  1                                       TABLE OF CONTENTS
                  2                                                                                                                   Page
                  3 MEMORANDUM OF POINTS AND AUTHORITIES......................................... 10
                  4 I.     INTRODUCTION ......................................................................................... 10
                  5
                    II.    THE COMPLAINT AND THE WORKS AT ISSUE .................................. 11
                  6
                           A.      Timeless ............................................................................................... 11
                  7
                  8        B.      Plaintiff’s Three Books, Shift, Chase, and Turn ................................. 14

                  9 III.   LEGAL STANDARDS ................................................................................. 16
                 10 IV.    PLAINTIFF CANNOT STATE A CLAIM FOR RELIEF BECAUSE
                 11        THE WORKS ARE NOT SUBSTANTIALLY SIMILAR .......................... 19

                 12 V.     PLAINTIFF HAS FAILED TO PLEAD OTHER ELEMENTS .................. 33
                 13 VI.    AMENDMENT WOULD BE FUTILE ........................................................ 34
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                             4
13151315.8
                           DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 5 of 34 Page ID #:221



                  1                                        TABLE OF AUTHORITIES
                  2                                                                                                           Page(s)
                  3                                                        CASES
                  4 Abdin v. CBS Broad. Inc.,
                      971 F.3d 57 (2d Cir. 2020) ................................................................................. 25
                  5
                  6 Abdullah v. Walt Disney Co.,
                      2016 WL 5380930 (C.D. Cal. Mar. 14, 2016),
                  7   aff’d, 714 F. App’x 758 (9th Cir. 2018) ............................................................. 17
                  8
                    Anderson v. Paramount Pictures Corp.,
                  9   617 F. Supp. 1 (C.D. Cal. 1985) ......................................................................... 20
                 10 Arden v. Columbia Pictures Indus., Inc.,
                 11    908 F. Supp. 1248 (S.D.N.Y. 1995) ................................................................... 26
                 12 Ashcroft v. Iqbal,
                 13    556 U.S. 662 (2009) ........................................................................................... 16

                 14 Astor-White v. Strong,
                       2019 WL 3017684 (C.D. Cal. June 14, 2019),
                 15    aff’d, 817 F. App’x 502 (9th Cir. 2020) ............................................................. 17
                 16
                    Basile v. Sony Pictures Entm’t Inc.,
                 17    2014 WL 12521344 (C.D. Cal. Aug. 19, 2014),
                 18    aff’d, 678 F. App’x 473 (9th Cir. 2017) ....................................................... 18, 22

                 19 Beal v. Paramount Pictures Corp.,
                      20 F.3d 454 (11th Cir. 1994) ........................................................................ 27, 28
                 20
                 21 Benay v. Warner Bros. Entm’t, Inc.,
                      607 F.3d 620, 625 (9th Cir. 2010),
                 22   overruled on other grounds by Skidmore v. Led Zeppelin,
                 23   952 F.3d 1051 (9th Cir. 2020) ...................................................................... 19, 24

                 24 Berkic v. Crichton,
                       761 F.2d 1289 (9th Cir. 1985) ...................................................................... 19, 20
                 25
                 26 Cavalier v. Random House, Inc.,
                       297 F.3d 815 (9th Cir. 2002) .................................................................. 20, 23, 30
                 27
                    Christianson v. W. Pub. Co.,
    Mitchell     28
  Silberberg &         149 F.2d 202 (9th Cir. 1945) .............................................................................. 17
   Knupp LLP
                                                                  5
13151315.8
                                DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 6 of 34 Page ID #:222



                  1                                        TABLE OF AUTHORITIES
                                                                 (continued)
                  2
                                                                                                                              Page(s)
                  3
                       Davis v. Am. Broad. Cos.,
                  4      2010 WL 2998476 (W.D. Mich. July 28, 2010) .......................................... 28, 32
                  5
                    DuBay v. King,
                  6   366 F. Supp. 3d 1330 (M.D. Fla. 2019),
                  7   aff’d, 844 F. App’x 257 (11th Cir. 2021) ........................................................... 29

                  8 Edwards v. Cinelou Films, LLC,
                       2016 WL 9686986 (C.D. Cal. June 22, 2016),
                  9
                       aff’d, 696 F. App’x 270 (9th Cir. 2017) ............................................................. 18
                 10
                    Eldred v. Ashcroft,
                 11    537 U.S. 186 (2003) ........................................................................................... 18
                 12
                    Esplanade Prods., Inc. v. Walt Disney Co.,
                 13    2017 WL 5635027 (C.D. Cal. Nov. 8, 2017),
                       aff’d, 768 F. App’x 732 (9th Cir. 2019) ............................................................. 17
                 14
                 15 Feldman v. Twentieth Century Fox Film Corp.,
                       723 F. Supp. 2d 357 (D. Mass. 2010)................................................................. 21
                 16
                    Fillmore v. Blumhouse Prods., LLC,
                 17
                       2017 WL 4708018 (C.D. Cal. July 7, 2017),
                 18    aff’d, 771 F. App’x 756 (9th Cir. 2019) ............................................................. 17
                 19 Funky Films, Inc. v. Time Warner Entm’t Co., L.P.,
                 20   462 F.3d 1072, 1077 (9th Cir. 2006),
                      overruled on other grounds by Skidmore v. Led Zeppelin,
                 21   952 F.3d 1051 (9th Cir. 2020) .................................................... 19, 20, 24, 28, 29
                 22
                    Gadh v. Spiegel,
                 23   2014 WL 1778950 (C.D. Cal. Apr. 2, 2014) ...................................................... 17
                 24 Griffin v. Peele,
                 25    2018 WL 5117555 (C.D. Cal. Jan. 18, 2018)..................................................... 34
                 26 Herzog v. Castle Rock Entm’t,
                 27   193 F.3d 1241 (11th Cir. 1999) .......................................................................... 30

    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                               6
13151315.8
                                DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 7 of 34 Page ID #:223



                  1                                      TABLE OF AUTHORITIES
                                                               (continued)
                  2
                                                                                                                          Page(s)
                  3
                    Heusey v. Emmerich,
                  4   2015 WL 12765115 (C.D. Cal. Apr. 9, 2015),
                  5   aff’d, 692 F. App’x 928 (9th Cir. 2017) ................................................. 18, 24, 30
                  6 In re iPhone App. Litig.,
                  7    2011 WL 4403963 (N.D. Cal. Sept. 20, 2011)................................................... 34

                  8 Kullberg v. Pure Flix Entm’t LLC,
                       2016 WL 7324155 (C.D. Cal. Oct. 12, 2016) .................................................... 26
                  9
                 10 Litchfield v. Spielberg,
                       736 F.2d 1352 (9th Cir. 1984) ............................................................................ 30
                 11
                    Loomis v. Cornish,
                 12
                       836 F.3d 991 (9th Cir. 2016) .............................................................................. 34
                 13
                    Marcus v. ABC Signature Studios, Inc.,
                 14    279 F. Supp. 3d 1056 (C.D. Cal. 2017) .............................................................. 30
                 15
                    Mason v. Sony Pictures Television, Inc.,
                 16    No. 1:20-cv-03616-SDG (N.D. Ga.) .................................................................. 11
                 17 Masterson v. Walt Disney Co.,
                 18    2019 WL 2879877 (C.D. Cal. May 8, 2019),
                       aff’d, 821 F. App’x 779 (9th Cir. 2020) ....................................................... 17, 33
                 19
                    Olson v. Nat’l Broad. Co.,
                 20
                       855 F.2d 1446 (9th Cir. 1988) ...................................................................... 24, 25
                 21
                    Panton v. Strong,
                 22    2018 WL 5099666 (C.D. Cal. Mar. 14, 2018) ................................................... 34
                 23
                    Rentmeester v. Nike, Inc.,
                 24    883 F.3d 1111 (9th Cir. 2018),
                       overruled on other grounds by Skidmore v. Led Zeppelin,
                 25
                       952 F.3d 1051 (9th Cir. 2020) ........................................ 10, 17, 18, 19, 32, 33, 34
                 26
                    Rice v. Fox Broad. Co.,
                 27    330 F.3d 1170, 1178 (9th Cir. 2003),
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                             7
13151315.8
                               DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 8 of 34 Page ID #:224



                  1                                       TABLE OF AUTHORITIES
                                                                (continued)
                  2
                                                                                                                             Page(s)
                  3
                           overruled on other grounds by Skidmore v. Led Zeppelin,
                  4        952 F.3d 1051 (9th Cir. 2020) ............................................................................ 34
                  5
                       Robertson v. Dean Witter Reynolds, Inc.,
                  6      749 F.2d 530 (9th Cir. 1984) .............................................................................. 16
                  7 Schkeiban v. Cameron,
                  8    2012 WL 12895721 (C.D. Cal. July 20, 2012) ............................................ 33, 34
                  9 Schkeiban v. Cameron,
                 10    2012 WL 5636281 (C.D. Cal. Oct. 4, 2012),
                       aff’d, 566 F. App’x 616 (9th Cir. 2014) ............................................................. 18
                 11
                    Shame On You Prods., Inc v. Banks,
                 12
                       120 F. Supp. 3d 1123 (C.D. Cal. 2015),
                 13    aff’d, 690 F. App’x 519 (9th Cir. 2017) ............................................................. 17
                 14 Shame On You Prods., Inc. v. Banks,
                 15    893 F.3d 661 (9th Cir. 2018) .............................................................................. 18

                 16 Silas v. Home Box Off., Inc.,
                       201 F. Supp. 3d 1158 (C.D. Cal. 2016),
                 17
                       aff’d, 713 F. App’x 626 (9th Cir. 2018) ....................................................... 17, 24
                 18
                    Skidmore v. Led Zeppelin,
                 19    952 F.3d 1051 (9th Cir. 2020) .......................................................... 10, 19, 33, 34
                 20
                    Tanksley v. Daniels,
                 21    902 F.3d 165 (3d Cir. 2018) ......................................................................... 18, 28
                 22 Thomas v. Walt Disney Co.,
                 23   2008 WL 425647 (N.D. Cal. Feb. 14, 2008),
                      aff’d, 337 F. App’x 694 (9th Cir. 2009) ............................................................. 18
                 24
                    Van v. Cameron,
                 25
                      2011 WL 13121346 (S.D. Cal. Sept. 26, 2011),
                 26   aff’d, 566 F. App’x 615 (9th Cir. 2014) ............................................................. 18
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                              8
13151315.8
                               DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 9 of 34 Page ID #:225



                  1                                    TABLE OF AUTHORITIES
                                                             (continued)
                  2
                                                                                                                    Page(s)
                  3
                    White v. Twentieth Century Fox Corp.,
                  4   2012 WL 13008330 (C.D. Cal. Apr. 11, 2012),
                  5   aff’d, 572 F. App’x 475 (9th Cir. 2014) ............................................................. 18
                  6 Wild v. NBC Universal, Inc.,
                  7    2011 WL 13272427 (C.D. Cal. June 28, 2011),
                       aff’d, 513 F. App’x 640 (9th Cir. 2013) ....................................................... 18, 30
                  8
                                                  OTHER AUTHORITIES
                  9
                    First Amendment to the U.S. Constitution .............................................................. 18
                 10
                 11 Federal Rule of Civil Procedure 12(b)(6) .......................................................... 11, 17
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                         9
13151315.8
                              DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 10 of 34 Page ID #:226



                  1               MEMORANDUM OF POINTS AND AUTHORITIES
                  2 I.      INTRODUCTION
                  3         In his Complaint (Dkt. 17), Plaintiff Bryan Zack Mason claims that the
                  4 television series Timeless infringes the copyrights in his three novels. Plaintiff’s
                  5 claim fails as a matter of law because the works at issue, which are incorporated
                  6 into the Complaint by reference and also judicially noticeable, establish that there
                  7 is no substantial similarity in protected expression as a matter of law under the
                  8 Ninth Circuit’s “extrinsic test.” As reaffirmed in Rentmeester v. Nike, Inc., 883
                  9 F.3d 1111, 1123 (9th Cir. 2018), overruled on other grounds by Skidmore v. Led
                 10 Zeppelin, 952 F.3d 1051 (9th Cir. 2020), the lack of substantial similarity under the
                 11 extrinsic test can be, and frequently has been, determined as a matter of law on a
                 12 motion to dismiss, and requires dismissal of a claim for copyright infringement.
                 13         Here, it is obvious from the works that there is no substantial similarity
                 14 under the extrinsic test. Indeed the works are dissimilar in basic premise: Timeless
                 15 is about stopping a longstanding cabal from altering major historical events and
                 16 destroying democracy, whereas Plaintiff’s novels are about a man who battles a foe
                 17 with a personal vendetta against him, and comes to accept God and the fact that he
                 18 cannot change the past to save his children. The works are exceedingly different in
                 19 every aspect of the extrinsic test—in plot, sequence of events, themes, dialogue,
                 20 characters, setting, mood, and pace. Recognizing that, Plaintiff alleges broad
                 21 similarities in uncopyrightable concepts such as a team of three traveling through
                 22 time fighting bad guys, and random elements scattered throughout the works. But
                 23 neither can show substantial similarity in protected expression, as a matter of law.
                 24         The Complaint is deficient for two additional reasons. It contains no factual
                 25 allegations that plausibly show that any Defendant had access to Plaintiff’s books
                 26 before creating Timeless. It also contains no facts that Defendants Sony Pictures
                 27 Entertainment Inc. (“SPE”) and NBCUniversal Media, LLC (“NBCU”) engaged in
    Mitchell     28 any allegedly infringing conduct related to Timeless.
  Silberberg &
   Knupp LLP
                                                               10
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 11 of 34 Page ID #:227



                  1         Plaintiff has failed to plead a claim despite three chances to do so. 1 In any
                  2 event, no amendment could change the works or the dispositive deficiency that
                  3 Timeless is, as a matter of law, not substantially similar to Plaintiff’s works in
                  4 protected expression. The Complaint should be dismissed with prejudice.
                  5 II.     THE COMPLAINT AND THE WORKS AT ISSUE
                  6         Plaintiff claims that Timeless infringes the copyrights in his three books,
                  7 titled Shift, Chase, and Turn (“Books”). Compl. ¶64. Although Plaintiff published
                  8 and registered each Book separately (id. ¶¶4-6, 23-25), the Complaint sometimes
                  9 refers to them collectively as The Chronoshift Trilogy (e.g., id. ¶¶3, 7). Plaintiff
                 10 speculates that Eric Kripke, Timeless’s co-writer and co-producer, could have
                 11 obtained the Books through various hypothetical transmittals. See id. ¶¶22, 27-61.
                 12         Defendants have submitted all Timeless episodes and Plaintiff’s Books with
                 13 their Request for Judicial Notice (“RJN”). These works are part of the Complaint
                 14 as they are incorporated by reference; they are also judicially noticeable. For these
                 15 reasons, in copyright cases, courts routinely consider the works at issue under Rule
                 16 12(b)(6) in assessing substantial similarity. See cases cited infra at n. 6; RJN.
                 17         A.     Timeless
                 18         Timeless (RJN Ex. 1) consists of 26 episodes and a two-part Finale. In the
                 19 Pilot (S1E1)2, we learn that Mason Industries, headed by former engineer Connor
                 20 Mason, has created two spaceship-like vehicles—the “Mothership” and its
                 21 prototype, the “Lifeboat”—which can transport passengers to a different date and
                 22 location. Garcia Flynn, a former NSA asset from Eastern Europe, and his men
                 23 storm Mason Industries, appear to kidnap the project’s chief scientist, hijack the
                 24
                      1
                      Plaintiff previously filed a complaint and amended complaint in the Northern
                 25 District of Georgia. See Mason v. Sony Pictures Television, Inc., No. 1:20-cv-
                    03616-SDG (N.D. Ga.). After a hearing, that court dismissed the action for lack of
                 26 personal jurisdiction without reaching Defendants’ Rule 12(b)(6) motion.
                    2
                      Timeless episodes are cited in the Complaint and in this Motion by Season (S1 or
                 27 S2)  and Episode (E) number. The RJN identifies where each episode is located on
    Mitchell     28 denoted bysubmitted
                    the DVDs               as Exhibit 1. Page citations herein to Plaintiff’s Book Shift are
                                 the preface “S,” Chase with “C,” and Turn with “T.”
  Silberberg &
   Knupp LLP
                                                                11
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 12 of 34 Page ID #:228



                  1 Mothership, and escape to the day and location of the Hindenburg disaster.
                  2 Homeland Security Agent Denise Christopher is tasked with overseeing a team to
                  3 go after Flynn using the Lifeboat. Lucy Preston, a college professor in history and
                  4 anthropology, is recruited to stop Flynn from altering history. Master Sergeant
                  5 Wyatt Logan is assigned by the government to capture or kill Flynn. Rufus Carlin,
                  6 a self-effacing engineer at Mason Industries, is needed to pilot the Lifeboat.
                  7         The Lifeboat team discovers that Flynn plans to alter history by blowing up
                  8 the Hindenburg on its return flight, and killing prominent American figures who
                  9 did not originally die. But it quickly becomes unclear if Flynn really is a villain:
                 10 He shows Lucy a journal with her handwriting that he claims she gives him in the
                 11 future, and says she should ask her superiors why she was chosen for the mission
                 12 and who “Rittenhouse” is. The team manages to save the Hindenburg passengers.
                 13 But upon her return, Lucy learns her own history has significantly changed: She is
                 14 engaged, her mother is no longer dying of cancer, and her sister has been erased.
                 15         In subsequent episodes, Flynn travels to other significant events in American
                 16 history, each bound up with the mysterious “Rittenhouse.” The Lifeboat team
                 17 pursues the Mothership and tries to deduce the significance of the date and foil
                 18 Flynn’s plans to alter history. Each episode revolves around the team’s immersion
                 19 in a different historical event, where they secure assistance from diverse historical
                 20 figures.3 Over the course of Season 1, the team learns that Flynn’s real aim is to
                 21   3
                        Flynn’s plans include aiding the 1865 conspiracy to assassinate other U.S. leaders
                 22   along with Lincoln (S1E2); stealing a plutonium core from 1962 Las Vegas, where
                      the Lifeboat team interacts with Judith Campbell, JFK’s mistress (E3); abducting
                 23   scientist Wernher von Braun in 1944 Germany to prevent his defection to America,
                      which the team thwarts with help from author Ian Fleming (E4); altering the 1836
                 24   Battle of the Alamo by killing Commander William B. Travis before he finishes
                      his “Victory or Death” letter (E5); obtaining the gap in the Nixon Watergate tapes
                 25   in 1972 (E6); sabotaging the 1969 Apollo 11 mission, which the team saves with
                      mathematician Katherine Johnson (E8); getting a key from Bonnie and Clyde in
                 26   1934 (E9); killing Thomas Edison, Henry Ford, and J.P. Morgan during the 1893
                      Chicago World Fair, which Lucy stops with help from Henry Houdini (E11);
                 27   preventing the killing of Jesse James to locate ex-Mason Industries pilot Emma
                      Whitmore in 1882, where the team is aided by the “Lone Ranger,” a Black U.S.
    Mitchell     28   Marshal named Bass Reeves (E12); and abducting Charles Lindbergh in 1927
  Silberberg &        Paris, where the team works with Josephine Baker and Ernest Hemingway (E14).
   Knupp LLP
                                                                12
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 13 of 34 Page ID #:229



                  1 destroy Rittenhouse, which murdered his family and funded Mason Industries’
                  2 time-travel project to change history for its evil ends (S1E2, 6, 13). Rittenhouse is
                  3 a shadowy, anti-democratic cabal founded in 1778, whose secret membership has
                  4 included many powerful American figures (S1E10, 11). Among Season 1 subplots,
                  5 Connor pressures Rufus to secretly record Lucy and Wyatt; when Rufus refuses to
                  6 continue, a Rittenhouse agent (Benjamin Cahill) threatens his family (S1E1, 2, 4).
                  7 Lucy seeks to recover her lost sister and learns that Cahill is her real father and a
                  8 Rittenhouse leader (S1E4-6, 13-14). Wyatt and Rufus take the Lifeboat on an
                  9 unsanctioned mission to 1983 Ohio in a failed bid to prevent the murder of Wyatt’s
                 10 former wife Jessica, resulting in his arrest (S1E13-14). The NSA, which is under
                 11 Rittenhouse’s influence, usurps Agent Christopher’s role (S1E14).
                 12         In Season 1’s final episode (S1E16), the Lifeboat team, along with Connor,
                 13 align with Flynn against Rittenhouse. With the help of Lucy’s grandfather in 1954,
                 14 the team acquires documents that lead to arrests of Rittenhouse members. But
                 15 Rufus’s coworker and love interest, Jiya, develops troubling seizures and visions
                 16 caused by her time travel. Lucy learns with horror that her mother Carol is also a
                 17 Rittenhouse leader. Former Mason Industries pilot Emma Whitmore, who
                 18 seemingly had been aligned with Flynn, steals the Mothership for Rittenhouse.
                 19         In Season 2, Rittenhouse, with Emma piloting the Mothership, tries to
                 20 drastically rewrite history to destroy democracy. Carol and Emma bring Carol’s
                 21 grandfather, Nicholas Keynes, from World War I France to lead Rittenhouse
                 22 (S2E1). Rittenhouse travels to “key moments in history” (S2E1 39:19-33), where it
                 23 activates sleeper agents who have been waiting in the past for years (e.g., S2E2
                 24 20:45-21:48), and tries to take over or kill democratic institutions and movements. 4
                 25   4
                      Rittenhouse’s plans include taking over the growing auto industry by bombing a
                    1955  NASCAR race, where the Lifeboat team is aided by Black race-car driver
                 26 Wendell   Scott (S2E2); increasing its propaganda reach through William Randolph
                    Hearst  by stealing the only copy of Citizen Kane in 1941 Hollywood, which the
                 27 team prevents   with help from actress/inventor Hedy Lamarr (E3); having the future
    Mitchell     28 mother  of Benjamin   Franklin executed in the 1692 Salem witch trials (E4); killing
  Silberberg &
   Knupp LLP
                                                               13
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 14 of 34 Page ID #:230



                  1 The Lifeboat team follows the Mothership, and must uncover and foil
                  2 Rittenhouse’s schemes in order to preserve democracy. Each Season 2 episode
                  3 continues the pattern of featuring time travel to a new historically significant event.
                  4         Lucy and Wyatt start a romance (S2E3), foreshadowed in Season 1 when,
                  5 posing as a couple, they kiss in front of Bonnie and Clyde (S1E9). But Wyatt soon
                  6 discovers that Jessica is alive again and tries to rekindle their relationship; Flynn
                  7 becomes a potential love interest for Lucy (S2E3-7). Jessica is revealed to be a
                  8 Rittenhouse agent; she steals the Lifeboat and kidnaps Jiya (S2E9). The team
                  9 recovers the Lifeboat and locates Jiya in 1880s San Francisco, leading to
                 10 confrontations in which Emma kills Rufus, as well as Carol and Nicholas (S2E10).
                 11         In the Finale, future versions of Lucy and Wyatt visit, tell the team they need
                 12 to bring back Rufus, and give them Lucy’s future journal with information to
                 13 defeat Rittenhouse. Flynn takes the Lifeboat to 2012 and sacrifices himself to kill
                 14 Jessica, in order to revive Rufus. The team participates in the 1950 U.S.-led
                 15 Hungnam Evacuation in North Korea, where Emma is killed by Chinese soldiers.
                 16 In the end, Lucy is shown as a tenured professor and has two daughters with
                 17 Wyatt, and Rufus and Jiya are successful entrepreneurs. The team makes one last
                 18 trip to 2014 Brazil, where Lucy gives Flynn her journal. The Mothership is
                 19 destroyed, but a final scene shows a young girl sketching plans for a time machine.
                 20         B.    Plaintiff’s Three Books, Shift, Chase, and Turn 5
                 21         In Shift (RJN Ex. 2), Mark Carpen is a suburban family man. A drunk
                 22 teenage driver hits Mark’s car, killing his two young children. After Mark loses a
                 23 lawsuit filed by the perpetrator’s well-connected family, and his wife leaves him,
                 24
                 25 a 17-year-old John F. Kennedy (E5); murdering blues musician Robert Johnson to
                    prevent the rise of the 1960s cultural revolution and civil rights movement (E6);
                 26 framing suffragist Alice Paul for murder on the day she is to persuade Woodrow
                    Wilson to support the 19th Amendment, where the team works with attorney Grace
                 27 Humiston (E7); and altering the balance of power in favor of the Confederacy in
                    1863 South Carolina, where the team collaborates with Harriet Tubman (E9).
    Mitchell     28 5 Chase and Turn contain short summaries of Shift and Chase, respectively.
  Silberberg &
   Knupp LLP
                                                              14
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 15 of 34 Page ID #:231



                  1 he abandons society to live in the North Georgia mountains.
                  2         In the woods, Mark discovers three watches or “shifters,” which latch onto
                  3 the wearer’s wrist and can only be removed at death. He discovers he can jump at
                  4 will to a different time, but in the same location. He uses his shifter to amass
                  5 billions of dollars by buying stocks and gambling. He then repeatedly goes back to
                  6 the day of the car accident, but his many different attempts to prevent it—including
                  7 assaulting the drunk driver at a pizzeria and slashing the car’s tires—all fail. A
                  8 “force” physically stops Mark, precluding him from even moving (S94). As Mark
                  9 learns, this force also prevents the alteration of major historical events (S307-08).
                 10         A man with a shifter named Hardy Phillips recruits Mark to embark on time-
                 11 travel missions for a company called ChronoShift. Mark meets a second member,
                 12 Ty Jennings. Mark helps Ty save his ancestor, a slave, from being lynched. After
                 13 Ty and Hardy suddenly disappear, Mark forms ChronoShift. He commissions the
                 14 making of historical costumes and coins, and builds an arsenal of historical
                 15 weapons and tools. Mark recruits Hardy from 1987 Fort Bragg and Ty from 1968
                 16 Vietnam. The three use their shifters to save ordinary people from crimes. Mark
                 17 becomes infatuated with an exotic dancer he saves, Laura Kingsley. After she
                 18 leaves him for Hardy, Mark’s fury causes Hardy to separate from ChronoShift.
                 19         Senior IRS agent Alexander Rialto becomes preoccupied with investigating
                 20 Mark and loses his job as a result. Rialto finally figures out Mark’s secret after
                 21 trying for 15 years. In 2027, Rialto kills an older Ty to take his shifter and then
                 22 kills Hardy for his. Rialto recruits Mafia henchmen in his aim to destroy Mark.
                 23         In Chase (RJN Ex. 3), the two sides battle to wipe out each other. But
                 24 neither side can win because if one member is killed, another member can shift
                 25 back to the previous moment to save him. Rialto recruits Laura and other enemies
                 26 of ChronoShift—Hugh Plageanet (a plantation owner’s son from mid-1800s
                 27 Georgia), Randall Cook (a British sailor from 1814), and later, Sir Randolph
    Mitchell     28 DeCleary (a knight from 1100 England). During a temporary truce, Mark rescues
  Silberberg &
   Knupp LLP
                                                               15
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 16 of 34 Page ID #:232



                  1 and recruits Abigail Cooper, a 17th-century Puritan woman. He falls in love with
                  2 her, but she does not reciprocate. Later, Abigail and Hardy fall in love, and Hardy
                  3 converts to Christianity, realizing that the insurmountable “force” protecting
                  4 certain events is God. ChronoShift also helps a family in Middle Ages England.
                  5         In Turn (RJN Ex. 4), Mark learns from the U.S. President that Rialto has
                  6 demanded that the government persecute Mark. Rialto threatens to cause a major
                  7 war in the Middle East, claiming to have the Ark of the Covenant. ChronoShift
                  8 goes further and further back in time in search of the Ark and finally determines its
                  9 location. In Biblical-era Jerusalem, Mark meets Jesus and accepts that the death of
                 10 his children was part of God’s plan. Mark falls in love with Savannah Stanford,
                 11 who has been working for ChronoShift as a historical researcher and receptionist.
                 12 Mark gives her a shifter; she uses it to liberate girls from sex trafficking rings.
                 13 There is a final battle in which Mark faces off against Rialto, who is in a giant
                 14 robotic suit. God stops Rialto’s bullets, and Mark kills Rialto. After a long life with
                 15 Savannah and nearing death, Mark leaves the shifters in the past for his younger
                 16 self to find. In death, Mark sees his children, smiling and happy, along with Jesus.
                 17 III.    LEGAL STANDARDS
                 18         “To survive a motion to dismiss, a complaint must contain sufficient factual
                 19 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
                 20 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This determination is “a context-
                 21 specific task that requires the reviewing court to draw on its judicial experience
                 22 and common sense.” Id. at 679. A claim must also be dismissed if it is not legally
                 23 viable. See id. at 676-77, 682-83 (claim of supervisory liability failed); see
                 24 Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984) (“A
                 25 complaint may be dismissed as a matter of law for one of two reasons: (1) lack of a
                 26 cognizable legal theory or (2) insufficient facts under a cognizable legal claim.”).
                 27         To state a claim for copyright infringement, a plaintiff must allege facts that
    Mitchell     28 (1) he owns a valid copyright; and (2) each defendant copied protected aspects of
  Silberberg &
   Knupp LLP
                                                                 16
13151315.8
                             DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 17 of 34 Page ID #:233



                  1 his expression. See Rentmeester, 883 F.3d at 1116-17. “[T]he second element has
                  2 two distinct components: ‘copying’ and ‘unlawful appropriation.’” Id. at 1117. For
                  3 copying, the plaintiff must allege facts that defendants had access to his work, and
                  4 the works share similarities probative of copying. Id. For unlawful appropriation,
                  5 the plaintiff must “show that [defendants] copied enough of [his work’s] protected
                  6 expression to render their works ‘substantially similar.’” Id. at 1118.
                  7         The inquiry of whether a plaintiff has plausibly pled unlawful appropriation
                  8 “requires [the court] to assess similarities . . . as reflected in the objective details of
                  9 the two works” under the extrinsic test. Rentmeester, 883 F.3d at 1121. “[T]he
                 10 extrinsic test’s application may be decided by the court as a matter of law” on a
                 11 motion to dismiss. Id. at 1118. Where the works are not substantially similar under
                 12 the extrinsic test, courts will dismiss copyright infringement claims under Rule
                 13 12(b)(6). See id. at 1123; Christianson v. W. Pub. Co., 149 F.2d 202, 203 (9th Cir.
                 14 1945) (“There is ample authority for holding that when the copyrighted work and
                 15 the alleged infringement are both before the court, capable of examination and
                 16 comparison, non-infringement can be determined on a motion to dismiss.”); Gadh
                 17 v. Spiegel, 2014 WL 1778950, at *3 (C.D. Cal. Apr. 2, 2014) (“For fifty years,
                 18 courts have followed this rather obvious principle and dismissed copyright claims
                 19 that fail from the face of the complaint (and in light of all matters properly
                 20 considered on a motion to dismiss).”).6 In Rentmeester, the Ninth Circuit rejected
                 21   6
                        See, e.g., Masterson v. Walt Disney Co., 2019 WL 2879877 (C.D. Cal. May 8,
                 22   2019), aff’d, 821 F. App’x 779, 780-81 (9th Cir. 2020) (book/script and film;
                      “[t]he district court did not err by considering substantial similarity in a motion to
                 23   dismiss even though the works at issue are literary works” and without expert
                      discovery); Astor-White v. Strong, 2019 WL 3017684 (C.D. Cal. June 14, 2019),
                 24   aff’d, 817 F. App’x 502 (9th Cir. 2020) (treatment and television series);
                      Esplanade Prods., Inc. v. Walt Disney Co., 2017 WL 5635027 (C.D. Cal. Nov. 8,
                 25   2017), aff’d, 768 F. App’x 732 (9th Cir. 2019) (treatment/artwork and film);
                      Fillmore v. Blumhouse Prods., LLC, 2017 WL 4708018 (C.D. Cal. July 7, 2017),
                 26   aff’d, 771 F. App’x 756 (9th Cir. 2019) (manuscript and film); Abdullah v. Walt
                      Disney Co., 2016 WL 5380930 (C.D. Cal. Mar. 14, 2016), aff’d, 714 F. App’x 758
                 27   (9th Cir. 2018) (book and film); Shame On You Prods., Inc v. Banks, 120 F. Supp.
                      3d 1123 (C.D. Cal. 2015), aff’d, 690 F. App’x 519 (9th Cir. 2017) (screenplay and
    Mitchell     28   film); Silas v. Home Box Off., Inc., 201 F. Supp. 3d 1158 (C.D. Cal. 2016), aff’d,
  Silberberg &
   Knupp LLP
                                                                 17
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 18 of 34 Page ID #:234



                  1 the plaintiff’s argument that substantial similarity should not be assessed at the
                  2 pleading stage, holding that “[d]ismissal is appropriate here because the [works]
                  3 are properly before us and thus ‘capable of examination and comparison,’” and
                  4 “[n]othing disclosed during discovery could alter the fact that the allegedly
                  5 infringing works are as a matter of law not substantially similar to [plaintiff’s
                  6 work].” 883 F.3d at 1123. See also Shame On You Prods., Inc. v. Banks, 893 F.3d
                  7 661, 666-67 (9th Cir. 2018) (affirming award of fees after affirming dismissal of
                  8 copyright claim, because works were only similar in generalized ways).
                  9         The works at issue in this action are properly before this Court. The Court
                 10 should examine and compare them, and assess whether Plaintiff can show that
                 11 Timeless is substantially similar to his works under the extrinsic test. This inquiry
                 12 should be conducted now because it goes to the legal insufficiency of Plaintiff’s
                 13 claim, and because Plaintiff purports to assert ownership over ideas, which are free
                 14 to all under the Copyright Act and the First Amendment. 7 Nothing disclosed in
                 15 discovery could overcome the patent absence of substantial similarity as a matter
                 16 of law. “[J]ustice is best served by putting ‘a swift end to meritless litigation,’”
                 17 Tanksley v. Daniels, 902 F.3d 165, 172 (3d Cir. 2018), before more attorneys’ fees
                 18
                    713 F. App’x 626 (9th Cir. 2018) (screenplay and television show); Edwards v.
                 19 Cinelou Films, LLC, 2016 WL 9686986 (C.D. Cal. June 22, 2016), aff’d, 696 F.
                    App’x 270 (9th Cir. 2017) (script/trailer and film); Heusey v. Emmerich, 2015 WL
                 20 12765115 (C.D. Cal. Apr. 9, 2015), aff’d, 692 F. App’x 928 (9th Cir. 2017)
                    (screenplay and film); Basile v. Sony Pictures Entm’t Inc., 2014 WL 12521344
                 21 (C.D. Cal. Aug. 19, 2014), aff’d, 678 F. App’x 473 (9th Cir. 2017) (literary/artistic
                    works and film); Schkeiban v. Cameron, 2012 WL 5636281 (C.D. Cal. Oct. 4,
                 22 2012), aff’d, 566 F. App’x 616 (9th Cir. 2014) (book/screenplay and film); White
                    v. Twentieth Century Fox Corp., 2012 WL 13008330 (C.D. Cal. Apr. 11, 2012),
                 23 aff’d, 572 F. App’x 475, 477 (9th Cir. 2014) (screenplay and films/television;
                    claim failed despite over 100 alleged similarities); Van v. Cameron, 2011 WL
                 24 13121346 (S.D. Cal. Sept. 26, 2011), aff’d, 566 F. App’x 615 (9th Cir. 2014)
                    (novel and film); Wild v. NBC Universal, Inc., 2011 WL 13272427 (C.D. Cal. June
                 25 28, 2011), aff’d, 513 F. App’x 640 (9th Cir. 2013) (graphic novel and television
                    series); Thomas v. Walt Disney Co., 2008 WL 425647 (N.D. Cal. Feb. 14, 2008),
                 26 aff’d, 337 F. App’x 694 (9th Cir. 2009) (literary work and film).
                    7
                      See Eldred v. Ashcroft, 537 U.S. 186, 219 (2003) (idea/expression dichotomy is a
                 27 “built-in First Amendment accommodation[]”; “[d]ue to this distinction, every
    Mitchell        idea, theory, and fact in a copyrighted work becomes instantly available for public
                 28 exploitation at
  Silberberg &                      the moment of publication”).
   Knupp LLP
                                                                18
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 19 of 34 Page ID #:235



                  1 (awardable under the Copyright Act to the prevailing party) are expended.
                  2 IV.     PLAINTIFF CANNOT STATE A CLAIM FOR RELIEF BECAUSE
                  3         THE WORKS ARE NOT SUBSTANTIALLY SIMILAR
                  4         “The extrinsic test assesses the objective similarities of the two works,
                  5 focusing only on the protectable elements of the plaintiff’s expression” and
                  6 filtering out unprotectable elements such as “ideas and concepts, material in the
                  7 public domain, and scènes à faire.” Rentmeester, 883 F.3d at 1118. In cases
                  8 involving novels and television shows, the test considers the specific expressive
                  9 elements in the plot, themes, dialogue, characters, setting, mood, pace, and
                 10 sequence of events. See id. at 1118-19 (citing Funky Films, Inc. v. Time Warner
                 11 Entm’t Co., L.P., 462 F.3d 1072, 1077 (9th Cir. 2006), overruled on other grounds
                 12 by Skidmore, 952 F.3d 1051). The Complaint treats Plaintiff’s Books as one work
                 13 and all Timeless episodes as one work. Whether the respective works are
                 14 considered individually or aggregated, Plaintiff’s claim fails as a matter of law
                 15 because there is no substantial similarity under the extrinsic test.
                 16         Plot. A court will “look[] beyond the vague, abstracted idea of a general
                 17 plot” when assessing similarities. Berkic v. Crichton, 761 F.2d 1289, 1293 (9th Cir.
                 18 1985). Thus, even if two works “share the same basic plot premise” (which is not
                 19 the case here), the claim fails as a matter of law if “a closer inspection reveals that
                 20 they tell very different stories.” Benay v. Warner Bros. Entm’t, Inc., 607 F.3d 620,
                 21 625 (9th Cir. 2010), overruled on other grounds by Skidmore, 952 F.3d 1051.
                 22         As is clear from even the brief summaries above, Timeless and Plaintiff’s
                 23 Books tell drastically different stories. Plaintiff nevertheless alleges that they are
                 24 similar because the “Basic Story” is that “Three good guys travel through time,
                 25 fighting assassins and altering historical events” and they “Can change future
                 26 sometimes,” but “Mysterious force of fate prevents other changes.” Compl. Ex. 2. 8
                 27   8
                     Complaint Exhibit 2 repeats the allegations that appear in the body of the
    Mitchell     28 address theand
                    Complaint       provides some citations to the works. This Motion will therefore
                                allegations as they are referred to in the first column of Exhibit 2.
  Silberberg &
   Knupp LLP
                                                              19
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 20 of 34 Page ID #:236



                  1 However, such “basic plot ideas” are “not protected by copyright law.” Cavalier v.
                  2 Random House, Inc., 297 F.3d 815, 823-24 (9th Cir. 2002) (“general premise of a
                  3 child, invited by a moon-type character, who takes a journey through the night sky
                  4 and returns safely to bed to fall asleep” is unprotectable); Berkic, 761 F.2d at 1293
                  5 (“No one can own the basic idea for a story” about “the adventures of a young
                  6 professional who courageously investigates, and finally exposes, [a] criminal
                  7 organization” that “murder[s] healthy young people, then remove[s] and sell[s]
                  8 their vital organs to wealthy people in need of organ transplants”). 9
                  9         Even Plaintiff’s generalizations are inaccurate. In his Books, the characters
                 10 cannot alter major historical events, which are “protected” by the “force,” i.e., God
                 11 (S307-08, C242-43, T6). In contrast, Timeless’ entire story is premised on the
                 12 ability to alter the course of history. However, the good guys do not time-travel to
                 13 alter history, but to preserve it. And although Plaintiff calls Flynn an “assassin,”
                 14 Flynn’s aim is not to assassinate the Lifeboat team, but to destroy Rittenhouse.
                 15         Plaintiff’s other alleged similarities likewise abstract the works to the level
                 16 of unprotectable generality, or blatantly mischaracterize them:
                 17         “Science not explained”: Plaintiff alleges that “[t]he science behind the time-
                 18 travel mechanism is not explained” in either set of works, but the absence of an
                 19 idea cannot show that Timeless copied Plaintiff’s protected expression.
                 20         “Group of Assassins” and “Assassins Steal the Device”: Contrary to
                 21 Plaintiff’s assertions, in Shift (S262-63, 270), a “group of assassins” does not steal
                 22
                    9
                      Works with far more similarities have been held to lack substantial similarity as a
                 23 matter  of law. See, e.g., Funky Films, 462 F.3d at 1077-78, 1081 (works in which a
                    father  who
                 24 older brotheroperated family-run funeral home dies and the two sons take over; the
                                   initially has no interest, was estranged but moves home from a distant
                 25 financially fragile; ainrival
                    city, and is creative     contrast to his younger conservative brother; the business is
                                                  funeral home attempts to take over but fails; and the
                    younger   brother  changes
                 26 Paramount Pictures Corp., 617his church affiliation to increase client base); Anderson v.
                                                         F. Supp. 1 (C.D. Cal. 1985) (works about a wager
                    between   two  wealthy   friends  over
                 27 as a successful businessman, both of   whether an uneducated man can be made to pass
                                                              which featured a beggar pretending to be
    Mitchell        blind  by walking   with  dark  glasses and
                 28 man to enter their limousine, and referencesa cup, a scene where the bettors bribe the
  Silberberg &                                                        to Harvard and Russians).
   Knupp LLP
                                                                20
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 21 of 34 Page ID #:237



                  1 “one of the time machines.” Rialto, acting alone, kills Ty in the future, and uses the
                  2 future Ty’s shifter to kill Hardy to take his. In Timeless S1E1 (4:30-6:38), Flynn
                  3 does not steal the Mothership from the good guys, but from Mason Industries and
                  4 Rittenhouse. He and his men raid the company in the present, and pretend to take
                  5 the chief scientist as a hostage to board the Mothership and abscond to 1937. They
                  6 do not kill any members of the Lifeboat team, which has not yet been formed.
                  7         “Private Time Travel Company”: Contrary to Plaintiff’s allegation, the time-
                  8 travel missions in Timeless are managed by the U.S. government, specifically
                  9 Agent Christopher. The time-travel vehicles were invented by Mason Industries,
                 10 with secret funding from Rittenhouse. In Plaintiff’s Books, the time travel is
                 11 managed by Mark, Hardy, and Ty, who did not invent the shifters (S213-14).
                 12         “Nausea after time travel”: Nausea as an effect of traveling through time is
                 13 an uncopyrightable concept. See Feldman v. Twentieth Century Fox Film Corp.,
                 14 723 F. Supp. 2d 357, 366 (D. Mass. 2010) (“‘warning signs’ of impending time
                 15 travel,” “some ‘after effect’ showing the time traveling is complete,” “a tragic
                 16 romance related to the time traveling,” and “significant consequences as a result of
                 17 the time travel” are “uncopyrightable scènes à faire, or stock scenes, inherent in
                 18 the portrayal of time travel”). In Plaintiff’s Books, the characters get nauseous after
                 19 successive shifts within a short period of time, a kind of “time-travel jet lag” (S28-
                 20 29, 18-21, 204-05). In Timeless, the characters cannot instantly shift, but some
                 21 experience motion sickness as a result of traveling through space and time.
                 22         “Past selves not allowed”: In Plaintiff’s Books, Mark merely avoids seeing
                 23 himself due to a “strange phobia”; “Ty and Hardy had seen themselves plenty of
                 24 times” (T374; see S44). They regularly shift in, out, and back into the same day,
                 25 which is critical to the tactical warfare between the two sides. In Timeless, the
                 26 characters face horrible physical consequences if they travel to times when they
                 27 already exist, preventing “do-overs” of events (S1E1 15:11-33, 39:50-59).
    Mitchell     28         “Pewter grey device, with a watch-band”: Plaintiff likens the time-travel
  Silberberg &
   Knupp LLP
                                                               21
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 22 of 34 Page ID #:238



                  1 devices in Timeless to watches, but in fact, they are large spaceships that resemble
                  2 eyes, and the Mothership is white (S1E1 6:10, 9:52). Moreover, the characters
                  3 cannot time-travel at will, instantly, and without obstacle; the vehicles must be
                  4 piloted by an experienced engineer, and can break down (e.g., S1E7).
                  5         “Predestination Debates”: The “ancient argument of fate versus free will”
                  6 (C91) is an unprotectable concept, and Plaintiff is incorrect that in Timeless, Wyatt
                  7 is the only one who refuses to accept fate. For example, Lucy refuses to accept her
                  8 sister’s erasure and demands that the government get her back (S1E4 39:42-40:28).
                  9         “Tracking Ability”/“Tracking Abilities”: Being able to track where enemies
                 10 have traveled in time is a basic idea necessary to chase them, which is expressed
                 11 very differently in the respective works. See Basile, 2014 WL 12521344, at *6
                 12 (“one character chasing another through time travel is a general similarity” that is
                 13 “not copyrightable”). In Plaintiff’s Books, Rialto’s hired scientist develops a hand-
                 14 held “tracker,” which, when pointed at a person shifting between times, can detect
                 15 electromagnetic fluctuations and provide the date/time to which a person has gone
                 16 (S268-73, C14). There is no need to track the geographical location, as characters
                 17 remain in the same spot after shifting. In Timeless, the Lifeboat automatically
                 18 “knows” the Mothership’s temporal location because their CPUs are linked (S1E1
                 19 9:52-10:10). Jiya later develops a way to determine the Mothership’s general
                 20 geographical location using Mason Industries’ computers (S1E3 4:22-46).
                 21         “Truce with the Assassins”: In Chase (C89-94), the two sides enter into a
                 22 temporary “truce” because as soon as one member is killed, others may shift back
                 23 to save them. After learning that Rialto has killed Ty in the future, Mark calls off
                 24 the truce (C220-21). In Timeless, the Lifeboat team realizes that Flynn is on their
                 25 side, and it never has a truce or alliance with Rittenhouse.
                 26         “African-American Killed by Assassins” and “Good Guys Can’t Save Their
                 27 Friend’s Life”: Plaintiff alleges that the African-American protagonist is killed by
    Mitchell     28 the assassin, and the team tries to save him but fails. In fact, in Shift, Rialto kills
  Silberberg &
   Knupp LLP
                                                                 22
13151315.8
                             DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 23 of 34 Page ID #:239



                  1 both Ty and Hardy to take their shifters (S262-63, 270). Rialto hides behind a bush
                  2 near the Boston Common in 2027 and shoots Ty in the back of the head when Ty
                  3 looks to be 25 to 30 years older (C195-98). In Chase (C208-09, 221), Mark goes to
                  4 the scene of Ty’s future murder and repeatedly tries to prevent it, but is stopped by
                  5 the force. Ty’s murder is never undone (T368). Because Rialto kills future versions
                  6 of Ty and Hardy, however, the present-age Ty and Hardy continue in the narrative.
                  7 Timeless is radically different: Rufus is killed at his present-day age, but in the
                  8 past, 1888 San Francisco, where he goes to retrieve Jiya (S2E10 29:16-33:15).
                  9 Emma—not so-called “assassin” Flynn—shoots Rufus outside a saloon, but not to
                 10 steal a time machine. The Lifeboat team never revisits that scene to stop the
                 11 shooting. But Flynn undoes Rufus’s death (Finale pt.1 25:14-28:42).
                 12         “Loved Ones Must Die”: Plaintiff incorrectly avers that in Timeless, “Wyatt
                 13 and the team understand that for everything to work out as it needed to, his wife
                 14 could not be saved from death.” In fact, Jessica is saved from death by Rittenhouse
                 15 and is a major character. Rittenhouse has also altered her youth by saving her sick
                 16 brother and becoming her family (S2E3 41:30-42:25, S2E10 18:42-19-20:16). To
                 17 revive Rufus, Jessica must be “taken out of the timeline” again (Finale pt.1 19:21-
                 18 21:18). In Plaintiff’s Books, Mark’s children are never saved from death.
                 19         Sequence of Events. There is no similarity in sequence, either. For instance,
                 20 the Timeless Pilot opens with a scene of the Hindenburg, establishes Lucy as a
                 21 college professor, daughter and sister, depicts Flynn hijacking the Mothership, and
                 22 shows Lucy being summoned to the already-existing Mason Industries. It is Flynn
                 23 taking the Mothership that launches Lucy and Wyatt into time travel. Rufus is not
                 24 killed until S2E10 and is soon revived. In Plaintiff’s Books, on the other hand,
                 25 Mark’s discovery of the shifters precedes the creation of ChronoShift, which is not
                 26 mentioned until well into the first Book, Shift (S99). Mark’s time-travels are what
                 27 lead to Rialto turning into the villain at the end of Shift (S258-63). Rialto kills Ty
    Mitchell     28 and Hardy early on (S263, 270), which Mark never undoes. See Cavalier, 297 F.3d
  Silberberg &
   Knupp LLP
                                                               23
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 24 of 34 Page ID #:240



                  1 at 823 (works did not “share any detailed sequence of events”).
                  2         Themes. The works have diametrically opposed themes. The overarching
                  3 theme of Plaintiff’s Books is religious: We have to put our faith in God and accept
                  4 that bad things that happen to good people cannot and should not be changed. See
                  5 Compl. Ex. 2 (“More God discussions”). As Mark realizes, “We seem to only be
                  6 able to alter smaller threats of history, things that don’t affect a whole lot,” and
                  7 accepting “God’s hand” brings contentment and peace (T6-7, 274-79). Timeless
                  8 has a secular message about the agency of individuals to shape the past and fight
                  9 the “powers that be,” in a world where those actions can drastically change not
                 10 only America’s history and future, but the protagonists’ personal histories, such as
                 11 whether one’s sibling exists. After trying to ensure that history is not changed,
                 12 Lucy realizes that they “have to change history” to “make things right and save the
                 13 people we love, no matter what” (Finale pt.1 0:01-2:39). In any event, any broad
                 14 themes flowing from time travel are not protectable. See Benay, 607 F.3d at 627.
                 15         Dialogue. “[E]xtended similarity of dialogue [is] needed to support a claim
                 16 of substantial similarity[.]” Olson v. Nat'l Broad. Co., 855 F.2d 1446, 1450 (9th
                 17 Cir. 1988). Plaintiff does not allege any similarity in dialogue, and there is none.
                 18         Characters. “‘The bar for substantial similarity in a character is set quite
                 19 high.’” Heusey, 2015 WL 12765115, at *9; Silas, 201 F. Supp. 3d at 1177. Only
                 20 “especially distinctive characters” are copyrightable. Olson, 855 F.2d at 1452.
                 21 Similarities “at the abstract level,” Funky Films, 462 F.3d at 1078, and traits that
                 22 “flow naturally from” the plot premise are not protected, Benay, 607 F.3d at 626.
                 23         Plaintiff’s characters are not especially distinctive and merely embody
                 24 unprotected plot ideas. Indeed, very little background is known about any of them.
                 25 At any rate, the “loose correspondences” Plaintiff attempts to draw are based on
                 26 superficial, unprotectable traits, and do not show substantial similarity. Olson, 855
                 27 F.2d at 1451. Plaintiff claims that in both works, the good time-traveling team
    Mitchell     28 consists of a main protagonist who is a “Special Forces Character,” a “Female
  Silberberg &
   Knupp LLP
                                                               24
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 25 of 34 Page ID #:241



                  1 Historian,” and an “African-American Time Traveler,” and that “[t]here are three
                  2 men in the original group of assassins” (“# of Assassins”). But a team of three and
                  3 basic character types are not copyrightable. See id. at 1449-50 (two group-action
                  4 adventure series, each featuring a team of three Vietnam veterans, not substantially
                  5 similar); Abdin v. CBS Broad. Inc., 971 F.3d 57, 72 (2d Cir. 2020) (claim cannot
                  6 “be based on such generic and common characteristics” as “hair color, race, and
                  7 profession”). The allegation is also incorrect. In Plaintiff’s Books, the team
                  8 consists of three men, all with military experience—lead protagonist Mark, Hardy,
                  9 and Ty. In Timeless, the team consists of principal protagonist Lucy, Wyatt, and
                 10 Rufus, and there is no original group of three “assassins” (S1E1 4:30-54, 5:19-47).
                 11         Wyatt (Timeless) is not similar to Mark (Plaintiff’s Books) in any
                 12 protectable way. Plaintiff calls them both “Special Forces,” but when Shift opens,
                 13 Mark is already a suburban father who has lost his job as a computer systems
                 14 analyst, and he then becomes a hermit (S2, 10). He finds the shifters, turns around
                 15 his finances, and runs his own time-travel company. In contrast, Wyatt is an active
                 16 soldier under orders to kill or capture Flynn. He does not find the machines or run
                 17 Mason Industries. Plaintiff alleges that “Protagonist [is] betrayed by wife,” but
                 18 Mark’s wife proposing a divorce to protect their assets from a lawsuit (S6) bears
                 19 no similarity to Jessica spying on and fighting the Lifeboat team for Rittenhouse.
                 20         Plaintiff’s abstract allegations that Wyatt and Mark have lost a loved one, try
                 21 to save them, and question and then accept God 10 disregard and misrepresent their
                 22 objective details. In Shift, Mark is driving his children when they are hit by a drunk
                 23 driver. He repeatedly returns to try to prevent the wreck, but the force physically
                 24 intervenes (S80-85). Mark goes to 1959 Georgia to kill the drunk driver’s father
                 25 when the father is 17 (not to literally prevent conception), but Mark cannot bring
                 26
                    10
                       See Compl. Ex. 2 (“Loss of children/wife”; “Protagonist travels back to prevent
                 27 conception  of the killer of his loved one(s)”; “Protagonist interrupts missions for a
    Mitchell        chance  to save his loved one(s)”; “Protagonist questions God for pre-destined loss
                 28 of loved one(s)”;
  Silberberg &                        and “Protagonist resolves himself to the Will of God”).
   Knupp LLP
                                                               25
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 26 of 34 Page ID #:242



                  1 himself to shoot (S86-87). In Turn, after Hardy reports that he saved Abigail’s
                  2 cousin after many failed attempts, Mark returns to the day of the wreck on his own,
                  3 but the force stops him from even standing (T20-27). Mark rejects Christianity
                  4 because God took his children (C191, T247-50), but is transformed by Jesus
                  5 (T273-79). That is dramatically different from Wyatt, who left his wife on the road
                  6 after arguing about her ex-boyfriend; she was then found strangled by an unknown
                  7 assailant (S1E6 23:25-24:30). Wyatt never returns to that day. In S1E13 (33:04-
                  8 34:49, 37:42-38:30), after Flynn tells Wyatt the name of the murderer, Wyatt and
                  9 Rufus take the Lifeboat without permission to 1983 Ohio to prevent a one-night
                 10 stand between a stewardess and a bartender. Wyatt succeeds and accidentally
                 11 causes the bartender’s death, but Flynn has lied about the murderer’s identity.
                 12 Wyatt never puts his faith in God; in S1E14 (40:30-42:25), he decides he was
                 13 “meant to protect” Lucy and Rufus—a purpose that Jessica’s return jeopardizes.
                 14         Although Plaintiff alleges the “Protagonist is willing to pre-emptively kill
                 15 bad people” and “Protagonist has a borderline angry personality,” such vague traits
                 16 are unprotectable and flow naturally from the idea of a soldier or ex-soldier who
                 17 has lost a loved one. 11 As Mark says, “A soldier must learn to kill the enemy
                 18 wherever he finds them without hesitating or second-guessing” (S108). But
                 19 whereas Mark runs ChronoShift to undo some of the “[m]illions of tragedies [that]
                 20 happen every day” (S206), Wyatt time-travels because he is ordered to and fights
                 21 for his grandfather, who fought the Nazis and picked up the slack for Wyatt’s
                 22 abusive father (S1E4 22:55-23:51). He has PTSD from a mission in which he was
                 23 the sole survivor (S1E5 28:11-29:50). While he (like Rufus or Lucy) sometimes
                 24
                    11
                 25 12,See Kullberg v. Pure Flix Entm’t LLC, 2016 WL 7324155, at *2 (C.D. Cal. Oct.
                        2016) (being “‘devout,’ ‘kind,’ ‘loyal,’ ‘free-thinking,’ ‘courageous,’ ‘bright
                 26 and  studious’” not protectable in works about Christian students); Arden v.
                    Columbia Pictures Indus., Inc., 908 F. Supp. 1248, 1261 (S.D.N.Y. 1995)
                 27 (“Although   Phil and Rob bear superficial similarities, such as the fact that both are
                    bachelors in their thirties, both pursue love interests and are somewhat chauvinistic
    Mitchell     28 and  self-centered, any such similarities are concepts or ideas that do not reach the
                    level of copyrightable expression.”).
  Silberberg &
   Knupp LLP
                                                               26
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 27 of 34 Page ID #:243



                  1 gets angry, Wyatt does not violently attack his teammates like Mark (S264-67).
                  2         Lucy (Timeless) and Savannah (Plaintiff’s Books) have nothing in common.
                  3 Savannah meets Mark while working for her mother making costumes (S169-71).
                  4 She is a “soft”-mannered graduate student in world history (S170, 173). She is a
                  5 minor character until the final Book. Lucy, on the other hand, is Timeless’s main
                  6 protagonist from the start. She is an outspoken, well-respected professor in the
                  7 history and anthropology of American political movements, who is in charge of
                  8 stopping Flynn from altering history (S1E1 7:46-10:48, S1E10 2:16-22). She needs
                  9 to be in control, caused by a near-drowning (S1E4 21:30-22:55). She has always
                 10 felt pressured to follow in her mother’s footsteps, but wants to choose her own
                 11 future (S1E1 36:16-25, S1E14 25:50-27:09)—a conflict that becomes crystallized
                 12 when Lucy discovers that her mother is Rittenhouse.12 Nor is there any similarity
                 13 in the “Romance Between Protagonist & Female Historian”: Savannah waits
                 14 patiently on the sidelines while Mark falls in and out of love with Laura and
                 15 Abigail (S264-67, T233), whereas Lucy and Wyatt show immediate potential
                 16 chemistry but initially bicker and spar, become gradually attracted to each other,
                 17 and sleep together, but stop pursuing their romance when Wyatt discovers that
                 18 Jessica is alive (S1E1-2, S2E2-5). See Beal v. Paramount Pictures Corp., 20 F.3d
                 19 454, 461 (11th Cir. 1994) (device of romantic triangle “noncopyrightable”).
                 20         Rufus (Timeless) and Ty (Plaintiff’s Books) are vastly different, even in
                 21 their superficial traits: Ty is a muscular, intimidating ex-Marine who served in
                 22 Vietnam in 1968, “the kind of man people are naturally inspired to place their trust
                 23 and confidence in” (S130, 125-26, 192). Rufus is a nerdy engineer who lacks
                 24 confidence, even to ask Jiya out (S1E1 4:55-5:19). Unlike Ty, Rufus initially spies
                 25 on Lucy and Wyatt, but eventually gains the courage to stand up to Rittenhouse
                 26 (S1E11 38:51-40:44) and develops an important romantic relationship with Jiya.
                 27   12
                      Plaintiff alleges that the “Historian’s Mother” is similar, but Plaintiff’s Books
    Mitchell     28 Carol ismention
                    barely           Savannah’s mother, a costume-maker (S169-71). In Timeless,
                             a major character, a world-famous professor, and a Rittenhouse leader.
  Silberberg &
   Knupp LLP
                                                               27
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 28 of 34 Page ID #:244



                  1 That Rufus and Ty inevitably encounter racism is not a protectable trait. See Beal,
                  2 20 F.3d at 461 (“showings of prejudice and ignorance toward those from other
                  3 continents are scènes à faire in stories of foreigners abroad”); Tanksley, 902 F.3d at
                  4 175 (“an African-American, male record executive” is “unprotectable”).
                  5         The so-called “assassins” are nothing alike. Alexander Rialto (Plaintiff’s
                  6 Books) loses his IRS agent position for investigating Mark and vows to “get even
                  7 with him” (S258-60). Garcia Flynn (Timeless) is the initial supposed villain but
                  8 turns out to be a hero. Contrary to Plaintiff’s assertion that “Assassin was federal
                  9 employee,” Flynn was never a government employee, but a former NSA asset;
                 10 Rittenhouse murdered his family and framed him (S1E6 16:09-18:59). That Rialto
                 11 and Flynn are supposedly “Latin-looking” is not a protectable similarity. 13
                 12         Thus, there is no similarity in characters. Moreover, there are many key
                 13 characters in Plaintiff’s Books with no alleged counterparts in Timeless, and vice
                 14 versa, including Plaintiff’s Hardy Phillips, Laura Kingsley, Hugh Plageanet,
                 15 Randall Cook, Randolph DeCleary, and Abigail Cooper, and Timeless’s Denise
                 16 Christopher, Connor Mason, Rittenhouse, Benjamin Cahill, Nicholas Keynes, and
                 17 Emma Whitmore. See Funky Films, 462 F.3d at 1078-79 (emphasizing that several
                 18 key characters in defendants’ work were “[c]ompletely missing” from plaintiff’s).
                 19         Setting. The settings are extremely different. Plaintiff’s Books span world
                 20 history, but are grounded in present-day Georgia and Massachusetts. Shift is
                 21 primarily set in Georgia (2010s, 1860s) and Massachusetts (2010s); Chase in
                 22 Massachusetts (2010s, 1670s) and England (1100s); Turn in Europe and the
                 23 Middle East, including 1649 Amsterdam, 1525 Venice, the Charlemagne era, the
                 24
                    13
                        Plaintiff asserts that a “Scientist Assistant” helps the assassins, but in Timeless,
                 25 chief  scientist Anthony Bruhl created the time machines and is a good guy (S1E13
                 26 copyrightable Plaintiff
                     21:08-23:00).              also points to random names or initials which are not
                                      (“Company owners have reversed initials”; “The Mason name”; “V
                 27 –v. Name   & Castle”; “Enemy names start with ‘Ri-’”; “Name of Rufus”). See Davis
                        Am. Broad. Cos., 2010 WL 2998476, at *10 (W.D. Mich. July 28, 2010) (a name
    Mitchell     28 “generally    is an unprotectible generic element”; dismissing claim despite similarity
                     in character names Eli/Ely, Stanley, and Ramerez/Ramirez) (citing cases).
  Silberberg &
   Knupp LLP
                                                               28
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 29 of 34 Page ID #:245



                  1 time of Jesus, and 1020 B.C. By contrast, Timeless is grounded in present-day San
                  2 Francisco, and each episode involves a trip to a significant moment in U.S. history.
                  3         Plaintiff asserts similarity in a few random, general settings, which are not
                  4 actually similar. See Funky Films, 462 F.3d at 1080 (setting of “a contemporary,
                  5 family-run funeral home” not substantially similar). Plaintiff alleges there is an
                  6 “Early Trip to the 1930’s,” but in Shift (S98-111), Mark goes to 1934 Chicago to
                  7 save a 12 year-old boy from a gang of thieves; in Timeless (S1E1), the team goes
                  8 to the 1937 Hindenburg disaster. Plaintiff alleges there is a trip to “Lincoln
                  9 Assassination,” but that is an unprotectable historical event, and in Shift (S307-08),
                 10 Mark cannot “get anywhere near Lincoln’s box, anywhere close to the time of his
                 11 death.” See DuBay v. King, 366 F. Supp. 3d 1330, 1347 (M.D. Fla. 2019) (Battle of
                 12 the Alamo not protectable in fictional works), aff’d, 844 F. App’x 257 (11th Cir.
                 13 2021). Plaintiff argues there is a “Party in a Castle,” but in Shift (S112-22), Mark
                 14 goes to a 1926 party at a Boston estate to steal a man’s cravat; in Timeless (S1E4
                 15 24:20-29:06, 33:09-45), Ian Fleming takes Lucy to a 1941 Nazi event at an actual
                 16 German castle to find a scientist. Finally, Plaintiff alleges that the “Team is Locked
                 17 in a Secretive, Secured Headquarters,” but in Shift, ChronoShift’s headquarters is
                 18 known to Rialto and is a “supreme bachelor pad” in Boston with a “homey look”
                 19 and many amenities, where the members voluntarily stay (S213, S239, C73). That
                 20 is entirely different from the secret, concrete government bunker, to which Agent
                 21 Christopher relocates and confines the Lifeboat team in S2E1 (2:57-6:43).
                 22         Mood and Pace. Plaintiff’s Books and their message are more philosophical,
                 23 spiritual, and serious. Plaintiff’s Books also develop much more slowly. Shift
                 24 narrates in great detail how Mark discovers the shifters, learns their capabilities
                 25 and limitations, meets Hardy and Ty, and forms ChronoShift. Chase describes the
                 26 numerous tactical battles between the sides and “re-dos” of those events, then
                 27 focuses on the Abigail Cooper and Middle Ages England storylines. Turn narrates
    Mitchell     28 the long, multi-step journey in search of the Ark, concluding with a scene of
  Silberberg &
   Knupp LLP
                                                               29
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 30 of 34 Page ID #:246



                  1 Mark’s death. While the storyline develops slowly, each Book involves many more
                  2 shifts, as the characters can shift on a dime, and back and forth to the same event.
                  3         Timeless is a lighter popcorn adventure, with the characters frequently
                  4 making ironic asides and modern-day pop-cultural references while in the past,
                  5 such as calling themselves Nurse Jackie and Dr. Dre (S1E1 20:20-28). Timeless
                  6 develops much faster, introducing the main characters and jumping into the first
                  7 mission in the Pilot. However, the characters do not rapidly jump back and forth in
                  8 time; each episode involves a conflict and resolution relating to a particular
                  9 historical event. The mood and pace are markedly different from Plaintiff’s Books.
                 10 See Herzog v. Castle Rock Entm’t, 193 F.3d 1241, 1260 (11th Cir. 1999) (no
                 11 substantial similarity; one work was “much more thoughtful and reflective” with a
                 12 slower pace); Marcus v. ABC Signature Studios, Inc., 279 F. Supp. 3d 1056, 1071
                 13 (C.D. Cal. 2017) (same; one work had more “emphasis on religion” in dealing with
                 14 racism, and the other was much more “light-hearted”); Heusey, 2015 WL
                 15 12765115, at *8-9 (same; mood flowing from story about wars and revenge not
                 16 protectable, and one work often “jump[ed] backward and forward in time several
                 17 times within a single page” while the other had typically much longer scenes).
                 18         Other Random, Scattered Alleged Similarities. The Complaint alleges
                 19 similarities of random, minor elements, plucked from the 960 pages of Plaintiff’s
                 20 three Books and the 20 hours of Timeless’s 26 episodes and Finale. However, such
                 21 lists of “random similarities scattered throughout the works” are “inherently
                 22 subjective and unreliable,” Litchfield v. Spielberg, 736 F.2d 1352, 1356 (9th Cir.
                 23 1984), and do “not justify a finding of substantial similarity,” Cavalier, 297 F.3d at
                 24 825. See Wild, 513 F. App’x at 641-42 (“‘random similarities scattered throughout
                 25 the works’ . . . are insufficient to support a claim of substantial similarity”).
                 26 Moreover, Plaintiff describes the works in abstract ways that distort them and
                 27 “obfuscate[] the radical differences in the two works’ expression.” Wild, 2011 WL
    Mitchell     28 13272427, at *11. Plaintiff alleges there is a “Call-Girl Double Cross,” but Laura,
  Silberberg &
   Knupp LLP
                                                                30
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 31 of 34 Page ID #:247



                  1 the ex-lover of Mark and Hardy, joining Rialto to get her own shifter (S224-38,
                  2 264-67, C60-64), is not at all similar to minor character Judith Campbell (not a call
                  3 girl but JFK’s mistress staying in Vegas) getting keys from a general for Flynn, to
                  4 retrieve photos of her and JFK (S1E3 5:35-6:17, 14:26-15:48, 23:35-27:10).
                  5 Plaintiff alleges there is a “Mexican Battle,” but there is no similarity in idea or
                  6 expression between Mark, Hardy, and Ty freeing two kidnapped teenage girls from
                  7 a drug cartel in 2010 Juarez (S218-23) and the Lifeboat team helping women and
                  8 children escape the Alamo before General Santa Anna’s men attack in 1836 (S1E5
                  9 33:05-53). The same is true of the other random alleged similarities in Exhibit 2. 14
                 10   14
                        “Time-travel armory”: Having appropriate clothing is a basic idea necessary to
                 11   blend in while time-traveling, and the preexisting “wardrobe dock” in Timeless is a
                      minor element (S1E4 3:48-4:47). Shift (S169-74) details how Mark hires a
                 12   costume-maker, coin specialist, metallist, artisans, and historians to make
                      costumes, coins, tools, weapons, and manuals for each period since 1500. This
                 13   leads to Mark meeting Savannah and Rialto uncovering Mark’s secret (S246-50).
                          • “Captured & Tied”: In Shift (S298-99, 301-04, 308-11), Rialto tricks Mark
                 14   into shifting to the date of the Lincoln assassination and Ty to the Kennedy
                      assassination, where they are separately captured and prepared for execution. In
                 15   Timeless S1E6 (6:55-10:58), Flynn goes to 1972 to obtain the gap in the Watergate
                      tapes. He captures the team, compels Lucy and Rufus to assist his campaign
                 16   against Rittenhouse, and notes they are in the hotel room where the team stayed
                      during an earlier trip in which Flynn tried to kill other leaders along with Lincoln.
                 17       • “Betrayal & Team Dynamics”: In Shift (S264-67), Mark and Hardy get into
                      a physical altercation after Laura leaves Mark for Hardy. In Timeless S1E6 (37:01-
                 18   15), Wyatt tells Rufus and Lucy he does not trust them after learning that Rufus
                      has been spying for Rittenhouse and Flynn has a journal with Lucy’s handwriting.
                 19       • “18th Century War & Capture”: In Chase (C19-39), British sailors knock
                      out Mark and Hardy in a tavern and put them on a ship during the War of 1812. In
                 20   Timeless S1E7 (0:04-51), the French Army mistakes the Lifeboat team for British
                      spies in 1754 during the French-Indian War.
                 21       • Interactions with Native Americans during major war”: In Chase (C95-129,
                      238-55), Mark and others fend off Native American uprisings in 1670s New
                 22   England. In Timeless S1E7 (20:20-23:51), a Native American chieftain spares the
                      team at Rufus’s plea, after capturing them in 1754 during the French-Indian War.
                 23       • “Debating Pre-Emptive Killing”: In Chase (C198-201), Ty has saved a
                      buddy in Vietnam who became a child molester. Ty decides to return to Vietnam to
                 24   kill him, but wonders if he is justified in killing someone who has not committed
                      any crimes yet. That is not similar to the Lifeboat team discussing whether they
                 25   should help Flynn in his plan to kill David Rittenhouse to stop the formation of the
                      cabal in S1E10 (23:27-25:20). Rufus and Wyatt agree because it is just one man;
                 26   Lucy is concerned that history will change and more people may vanish.
                          • “Character unable to shoot underage victim” and “Planning to kill killer’s
                 27   parent(s)”: In Shift (S86-87), Mark cannot bring himself to shoot the drunk driver’s
                      father in 1959 when he is 17. There is no similarity to: (i) Flynn steeling himself to
    Mitchell     28   kill the young son of Rittenhouse’s founder in 1780, but the boy escaping after
  Silberberg &
   Knupp LLP
                                                               31
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 32 of 34 Page ID #:248



                  1         Nor is Plaintiff helped by alleging that some basic concepts purportedly in
                  2 Plaintiff’s Books and Timeless do not all appear in “other time travel genre works.”
                  3 See Compl. Ex. 3. Plaintiff “cannot claim an exclusive right to ideas or concepts at
                  4 that level of generality, even in combination.” Rentmeester, 883 F.3d at 1123.
                  5 Moreover, many of the concepts are not actually in both sets of works. 15 The
                  6
                    Lucy interrupts (S1E10 38:56-41:21); or (ii) Flynn telling Wyatt the name of his
                  7 wife’s murderer and saying that, because Wyatt cannot go back to a time he
                    already exists, he would have to go back further and maybe do something terrible
                  8 to the man’s parents—which Wyatt never plans to do (S1E11 40:44-42:05).
                        • “Woman Living in a Cabin Alone in the Woods, in the Past” and “They
                  9 Bring the Woman to Modern Times”: Abigail in Chase (C95-97, 106-113) is a
                    1600s Puritan who protects her village. Mark brings her to the present, but she later
                 10 returns to her time (C130-35, 190-94). Emma in Timeless (S1E12 28:00-30:49) is
                    an ex-Mason Industries pilot from the present who has been hiding in the 1880s.
                 11 The Lifeboat team does not bring her back; she joins Flynn on the Mothership.
                        • “Woman formerly allied with good guys switches sides”: Emma is never
                 12 allied with the Lifeboat team; she has always been a secret Rittenhouse agent and
                    is its last-defeated member (S1E12 27:58-29:36; S2E1 11:25-50; Finale pt.1 4:32-
                 13 5:25, pt.2 23:38-26:00). Laura is the ex-lover of Mark and Hardy; she joins Rialto
                    enticed by the shifter, but renounces him after meeting Jesus (C60-64, T281-83).
                 14     • “Who Recruits Who?” and “Recruiting a Team Member’s Past Self”: In
                    Shift (S89, S96), Hardy shows up at a diner, asks Mark if he’s given up on his
                 15 children yet, and gives him slips of paper with meeting locations. Hardy and Ty
                    recruit and train Mark, but then disappear (S98-167). Mark forms ChronoShift, and
                 16 recruits Hardy from 1983 and Ty from 1968 (S168-207). In Turn (T340-42), Mark
                    instructs Hardy and Ty exactly what to do to recruit him. In Timeless, Flynn does
                 17 not recruit Lucy to the Lifeboat team. He shows Lucy her journal to persuade her
                    he is not evil (S1E1 36:02-57). In the Finale pt.2 (37:22-40:24), she gives her
                 18 journal to Flynn in 2014 Brazil so he can start his mission against Rittenhouse.
                        • “Visions of Future Destruction” and “Dreams from God foretelling the
                 19 future: In Chase (C97-99), Mark has recurring dreams of a woman running from a
                    burning village in 1600s Massachusetts. In Timeless, supporting character Jiya has
                 20 premonitions while awake of various events in Rufus’s future, including his death
                    in a scene involving cowboys (S1E16 33:11-37, S2E1 2:32-50, S2E2 2:54-4:10,
                 21 S2E4 4:18-6:00, S2E6 41:03-58), and minor character Harriet Tubman tells Rufus
                    that she had divine visions foretelling their arrival on the Lifeboat (S2E9 34:42-
                 22 35:17). “The concept of a hero who sees visions and uses them to help people is
                    unoriginal and unprotected.” Davis, 2010 WL 2998476, at *7.
                 23     • “Protagonists pretends to be master of African American during Civil War”:
                    In Shift (S130-43), Ty and Mark travel to save Ty’s ancestor, and Ty insists on
                 24 acting as Mark’s slave. In Timeless S2E9 (18:38-19:11, 26:10-28:38), the team
                    must stop Rittenhouse’s plan for the Confederacy to win the Civil War. Wyatt
                 25 attends a party as “Rhett Butler” without pretending to have any connection to
                    Rufus. Rufus separately enters as a “house slave,” at Harriet Tubman’s insistence.
                 26 15 These include: Travel to Any Time Desired (in Timeless, travel is not at will and
                    Lifeboat pursues Mothership); Easy Return to Home Year (Lifeboat at times
                 27 breaks   down); Science Unexplained (above); Nausea After Time Travel (above);
    Mitchell     28 Travelers   Avoid Meeting Past Selves (above); Circular Recruiting (above); Battles
  Silberberg &
   Knupp LLP
                                                              32
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 33 of 34 Page ID #:249



                  1 cherry-picked list also ignores most of the concepts (and the expression) of both
                  2 sets of works, and relies on random alleged similarities. Indeed, one cannot discern
                  3 from Exhibit 3 what the basic story of any work is. As the extrinsic analysis shows,
                  4 Timeless and Plaintiff’s Books are remarkably different in the “particular way in
                  5 which the artistic elements form a coherent pattern, synthesis, or design.”
                  6 Skidmore, 952 F.3d at 1074. Plaintiff “cannot establish substantial similarity by
                  7 reconstituting the copyrighted work as a combination of unprotectable elements
                  8 and then claiming that those same elements also appear in the defendant’s work, in
                  9 a different aesthetic context.” Id. at 1075; see Masterson, 821 F. App’x at 782. In
                 10 sum, Timeless “cannot as a matter of law be found substantially similar to”
                 11 Plaintiff’s Books in protected expression. Rentmeester, 883 F.3d at 1123.
                 12 V.      PLAINTIFF HAS FAILED TO PLEAD OTHER ELEMENTS
                 13         Plaintiff’s claim fails as to all Defendants also because the Complaint offers
                 14 nothing more than “mere speculation or conjecture” that Defendants had access to
                 15 Plaintiff’s Books prior to creating Timeless, which is insufficient as a matter of
                 16 law. Schkeiban v. Cameron, 2012 WL 12895721, at *1 (C.D. Cal. July 20, 2012).
                 17 Plaintiff asserts that Mr. Kripke had access because Universal Pictures used Shift
                 18 as a set dressing on a film called Endless Love, that this unrelated film was co-
                 19 produced by Fake Empire, and Fake Empire worked on unrelated shows with two
                 20 people who later worked on Timeless. See Compl. ¶¶28-50 & Ex. 1. However, that
                 21 someone at one company had Shift is legally inadequate to show access by other
                 22 w/ Time-Travel Assassins (above); 3 Assassins (above); Assassins Gain Ability by
                 23 Stealing Device from Good Guys (above); Can Track Other Travelers Through
                    Time (above); Time Travel Armory (above); Mysterious Force of Fate Frustrate
                 24 Efforts (above); Debates of Pre-Emptive Killing (above); Fate Stops Saving of
                    Loved Ones (above); Protagonist Betrayed by Wife (above); Private Time Travel
                 25 Company    (above); Secret, Fortified Headquarters (above); Historical Sleeper
                    Agents (Plaintiff’s Books do not have sleeper agents who are planted and
                 26 assimilate for years); Protagonist Resolves Himself to God (above); Main
                    Character–Special Forces (above); Main Character–Female Historian (above);
                 27 Latin-Descent   Assassin (above); Call Girl Who Betrays (above); Travel to
                    Kennedy Assassination (not in Timeless); Travel to 1930’s (above); Party in a
    Mitchell     28 Castle-Like  Home in the 1930’s (above); Black Team Member Killed by Assassins
                    (above); Black Team Member Cannot Be Saved (above).
  Silberberg &
   Knupp LLP
                                                             33
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
             Case 2:21-cv-03786-FLA-JC Document 19 Filed 06/11/21 Page 34 of 34 Page ID #:250



                  1 employees, much less by a second company and then by anyone who worked with
                  2 that second company. See Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016)
                  3 (receipt of plaintiff’s work by an individual who shares a common employer with
                  4 the alleged copier insufficient); Schkeiban, 2012 WL 12895721, at *1 (allegation
                  5 that plaintiff gave his work to someone who knew defendant insufficient to plead
                  6 access). Plaintiff also alleges that his three Books together sold 50,000 copies.
                  7 Compl. ¶11. But even if 17,000 copies of each Book were sold before Timeless’s
                  8 creation, that would not constitute access as to any one of them. See Rice v. Fox
                  9 Broad. Co., 330 F.3d 1170, 1178 (9th Cir. 2003) (sale of 17,000 copies of a single
                 10 work insufficient), overruled on other grounds by Skidmore, 952 F.3d 1051. 16
                 11         Furthermore, Plaintiff’s claim fails against SPE and NBCU because Plaintiff
                 12 has (again) failed to allege facts plausibly showing that they copied his Books. See
                 13 In re iPhone App. Litig., 2011 WL 4403963, at *8 (N.D. Cal. Sept. 20, 2011)
                 14 (“generalized allegations against Defendants as a whole” insufficient).
                 15 VI.     AMENDMENT WOULD BE FUTILE
                 16         Where substantial similarity is absent, courts dismiss infringement claims
                 17 with prejudice. See cases cited supra n. 6. No new allegations could change the
                 18 “dispositive fact” that Timeless is, as a matter of law, not substantially similar to
                 19 Plaintiff’s Books, so “amending the complaint would . . . be[] futile.” Rentmeester,
                 20 883 F.3d at 1125. The Complaint should be dismissed with prejudice.
                 21 DATED: June 11, 2021                   MITCHELL SILBERBERG & KNUPP LLP
                                                           By: /s/ Elaine K. Kim
                 22                                              Elaine K. Kim
                 23                                              Attorneys for Defendants

                 24   16
                        Plaintiff alternatively speculates that Mr. Kripke got the Books from producer
                 25   Mike Richardson, because Mr. Kripke developed a 2003 Tarzan TV show and Mr.
                      Richardson was an Executive Producer on the 2016 film Legend of Tarzan. Compl.
                 26   ¶¶54-57. But for access, the “‘dealings between the plaintiff and the intermediary
                      and between the intermediary and the alleged copier must involve some overlap in
                 27   subject matter,’” such as where the intermediary worked on the defendant’s
                      project. Loomis, 836 F.3d at 995; see Panton v. Strong, 2018 WL 5099666, at *3
    Mitchell     28   (C.D. Cal. Mar. 14, 2018) (failure to plead access compelled dismissal); Griffin v.
  Silberberg &        Peele, 2018 WL 5117555, at *5-6 (C.D. Cal. Jan. 18, 2018) (same).
   Knupp LLP
                                                                 34
13151315.8
                            DEFENDANTS’ 12(B)(6) MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE
